Howell, J.
Rule on purchasers. Upon the motion of a creditor- and the petition of the testamentary executrix, all the real estate of this succession was sold to pay debts. The purchasers at said sale-having refused to comply with the adjudication, a rule was taken on them to show cause why they should not do so, or in default, why the property should not again be sold at their risk. In answer - to the-rule, they alleged that the deceased left three daughters by a first marriage, who claim to be the owners of one-half of said property as the-heirs of their mother, who is dead. Those persons'were mere parties to the rule, and from a judgment making it absolute they and the purchasers have appealed.
The district judge was not satisfied from the evidence that the mother of these daughters is dead, and a careful examination of the evidence has not convinced us that he erred. It was incumbent on-the defehdants in the rule to show that this mother did sign the acquisition of the property, and that the debts for which it was sold' were contracted since her death. This they have not done. The sale, under all the presumptions, was of community property to pay community debts, and these presumptions not being overcome, the sale-was valid.
Judgment affirmed.